Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/4/2022 have been fully considered but they are not persuasive. Applicant asserts that Riedi does not teach non-volatile and volatile memory. This argument is not persuasive. The system is operable to store information in both a power independent format and a power loss vulnerable format. This is what volatile and non-volatile memory means. Thus the reference teaches the claim limitations at issue. 
Applicant takes issue with Riedi’s disclosure. This argument is not persuasive. Applicant references paragraph 30 and states “inevitably or obviously derive the claimed features from Riedi. What claimed features applicant is referencing are unknown. The grounds of rejection do no reference paragraph 30 in the way applicant seems to assert. Applicant’s analysis does not match the claims in a way that gives insight into what the applicant is contesting. 
Applicant asserts that Riedi does not teach being set only once – “storing only once” claim 8. This argument is not persuasive. Riedi teaches locking the setting so a user cannot change it. In the Riedi employs restrictive resetting requiring return to an authorized processing facility rather than the owner of the timepiece – abstract. This is a very reasonable interpretation of storing only once. 
Applicant asserts that Riedi teaches away from the claimed invention. This argument is not persuasive. The assertion of teaching away is directed at the claim limitations addressed under 35 USC 102. A reference cannot teach away from itself. The assertion of teaching away do not address the 103 considerations at play in the 103 rejections, i.e. Eprom/motherboards. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Riedi (US 2005/0052954).
With regard to claim 8 Riedi discloses a chronograph comprising
an electronic computer (40),
power supply means (48),
a non-volatile memory  (44) and a volatile memory (42);
control means operatively connected to said computer (28);
a display operatively connected to said computer (18);
wherein said computer comprises electronic means (figure 2), comprising a program (44) defined by a machine type language configured to enable:
storing only once, to store a set date by means of said control means in said non-volatile memory (44), so that said set date cannot be modified after the first setting (abstract, paragraph 38, non-volatile memory is memory that retains information when power is lost), and
saving by means of said control means a current benchmark date on the volatile memory (paragraphs -31-32 – “application 42 would record and facilitate the display, by means of the display assembly 14 or 14’ of the amount of time that has elapsed from the original input date of a specific event to and through the current time period” … “input time stored by the memory facilitates a restoration of the original input time of the chronographic application 42 is and when it is found necessary to ‘reprogram’ or reset the chronographic application or in the event of a power failure.” The application performs “record” operation and loses information on power outage. Thus the information is stored in volatile memory.)
calculating the time elapsed between said set date and the current benchmark date (abstract).

With regard to claim 9 Riedi discloses the chronograph according to claim 8, wherein said computer and said non-volatile memory are integrated in a single component (figure 2).

With regard to claim 14 Riedi discloses a method implemented by means of a chronograph according to claim 8, comprising:
a first step wherein said computer is activated by means of said control means (17-34 figure 1),
a second step wherein said computer executes said programm comprised inside said non-volatile memory (paragraph 38, the program is capable of being run after power down because of its storage in non-volatile memory),
a third step wherein a user defines said set date and said processor records said set date on said non-volatile storage device (abstract, paragraph 38),
a fourth step wherein said computer calculates the time elapsed between said set date and the current date (abstract paragraph 38), and
wherein said first, second, fourth and fifth steps define a repeatable routine, and
said third step can be performed only one time (abstract, paragraph 38).

With regard to claim 15 Riedi discloses the method according to claim 14, comprising a fifth step in which said elapsed time is displayed on said display (paragraph 33)

With regard to claim 16 Riedi discloses the method according to claim 14, wherein said computer and said non-volatile memory are integrated in a single component (40 figure 2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedi (US 2005/0052954) in view of McDonald (US 6069848).
With regard to claim 11 (depends from claim 10) Riedi does not disclose the claimed, wherein said non-volatile memory is an EPROM type memory. McDonald teaches using a eprom non-volatile memory is a one time set time measurement environment – abstract, column 8 lines 1-19. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Riedi’s memory from Eprom, as taught by McDonald. The reason for doing so would have been to use a routine and ordinary memory type to achieve Riedi’s design as taught by Riedi and McDonald.

Claim 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riedi (US 2005/0052954) in view of Luo (US 7948832).
With regard to claim 12 (depends from claim 8), Riedi does not disclose the claimed: wherein said computer comprises a processor (40) and a motherboard. Luo teaches a computer with processor and motherboard – column 10 lines 43-61, column 11 lines 43-51. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Riedi’s computing system with a motherboard, as taught by Luo. The reason for doing so would have been to connect multiple computer components through an organized and coordinated board as taught by Luo. 

With regard to claim 13 (depends from claim 9) Riedi does not disclose the claimed: wherein said computer comprises a processor (40) and a motherboard. Luo teaches a computer with processor and motherboard – column 10 lines 43-61, column 11 lines 43-51. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Riedi’s computing system with a motherboard, as taught by Luo. The reason for doing so would have been to connect multiple computer components through an organized and coordinated board as taught by Luo. 

With regard to claim 19 (depends from claim 14) Riedi does not disclose the claimed: wherein said computer comprises a processor (40) and a motherboard. Luo teaches a computer with processor and motherboard – column 10 lines 43-61, column 11 lines 43-51. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Riedi’s computing system with a motherboard, as taught by Luo. The reason for doing so would have been to connect multiple computer components through an organized and coordinated board as taught by Luo. 


Allowable Subject Matter
Claims 10, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-11-22
/SEAN KAYES/Primary Examiner, Art Unit 2844